Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
 Regarding claim 1 with reference to the Winkelmann reference, Applicant argues;
[All of the rejections rely on Winkelmann alone or as a base reference. While Winkelmann proposes an antenna laminated inside the glazing, it suggests use of a conformal foil antenna structure as stated in paragraph [0015] and as seen in Figs. 2 and 4. This usage of the foil antenna is already mentioned in the background section of the present application in paragraph [0007] which explains that usage of foil has many drawbacks such as being too thick to be laminated reliably or creating other issues during lamination such as difficulties with positioning accuracy, water ingress, etc..
Winklemann's antenna contrasts with amended claim 1 which recites that the antenna is deposited directly on a glass surface which is thin enough for the lamination and also that the connector is already connected to the feeding structure at its extremities via conductors of the connector to solve the drawbacks mentioned. 
Winkelmann offers a different solution and suggests a conformal foil antenna with single layer to overcome thickness problem, so the antenna structure has to be large enough to have the radiator, ground plane and etc. on the single plane. The same applies to Talty. Talty describes an antenna structure over a thin flexible film (¶ [0020]) and moreover, Talty does not even suggest an antenna laminated inside the glazing. For at least these reasons, the pending claims as amended are neither disclosed or suggested by the cited references and the outstanding rejections should be withdrawn.

The Examiner respectfully disagrees;
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the usage if the foil antenna, the antenna is deposited directly on a glass surface which is thin enough for the lamination and also that the connector is already connected to the feeding structure at its extremities via conductors of the connector to solve the drawbacks mentioned. Winkelmann offers a different solution and suggests a conformal foil antenna with single layer…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Winkelmann discloses the claimed language antenna structure and the radiator because the claimed language does not require any particular or specific antenna. The claimed language requires “antenna structure comprising a radiator”. In this case, the structure of figures 2-4 discloses an antenna structure comprising radiator 21 with feeding structure 3. 
The antenna structure of figure 2 of Winkelmann is directly disposed on the glass surface as shown in figure 3. The Examiner interprets this claimed language as that the antenna structure, the radiator and the feeding structure, directly disposed on the glass surface such as any surface inside or outside. Furthermore, the claimed language does not require to have the radiator and the feeding structure completely disposed between surfaces of the glass. In this case, the antenna structure of figure 2 is disposed on the glass surface. See figure 3, the antenna structure is disposed to layer 63 or 62 of the glass layers. The antenna structure is connected to the feeding structure 10 and at least the feeding structure 10 directly disposed on the surface of the glass as shown in figure 3.  
Lastly, the claimed language broadly claiming antenna structure comprising a radiator. In this case, any type of antenna can be used such as a radiator element with feeding structure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, and 4-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Winkelmann et al. (US 2017/0033433, hereby referred as Winkelmann).
Regarding claim 1,
Winkelmann discloses (figures 2 and 3);
A laminated glazing panel comprising (figure 3, laminated glass 60, see paragraph [0043]):
an outer pane of glass having an outer face and an opposite inner face (figure 3, outer glass layer 63, see paragraph [0043]),
an inner pane of glass, having an outer face and an opposite inner face (layer 61), the inner pane of glass being laminated to the outer pane of glass by a thermoplastic interlayer (figure 3, layer 62, see paragraph [0050] for disclosing thermoplastic layer),
an antenna structure comprising (the antenna structure as disclosed in paragraph [0042]):
a. a feeding structure comprising at least one ground conductor and a signal conductor, the least one ground conductor being electrically isolated from the signal conductor by a gap (figure 2, paragraph [0042], feeding structure 3 comprising the ground conductor to the left side of element 3 and the signal conductor in the center and the gap between them),
b. a radiator, fed by the feeding structure and electrically connected to the signal conductor (figure 2, radiator 21), and
a connector (connector 42) to power the antenna structure, through the feeding structure comprising at least one additional conductor connected to the signal conductor (figure 2, paragraph [0042], the center conductor and ground plane of the microstrip line 4) and at least one further conductor connected to the at least one ground conductor at their extremities (figure 2, the microstrip line is connected to the CPW, see paragraph [0042]),
wherein at least the radiator of the antenna structure, and the signal conductor of the feeding structure and the extremity of the additional conductor are provided on at least one of the surfaces of the inner faces of the outer and/or the inner panes of glass of the laminated glazing panel (figure 3 and paragraph [0043], the antenna and the CPW structure and the microstrip line are placed inside the laminated glass of layers 61,62 and 63), and 
wherein the radiator and the feeding structure conductors are deposited directly on the glass (radiator 21 and feeding structure 3 disposed directly on the glass 60).

Regarding claim 2,
Winkelmann discloses;
Wherein the radiator comprises a slot and a tip, the radiator being coupled to the signal conductor through the tip (figure 2, radiator 21 comprises a slot and tip. The radiator is connected to the signal conductor from bottom left side).

Regarding claim 4,
Winkelmann discloses;
Wherein the connector is a flat radio frequency type connector (figure 2, paragraph [0048], the RF connected to 50-ohm microstrip line through the pads 42).

Regarding claim 5,
Winkelmann discloses;
Wherein there are at least two ground conductors, and the radiator and the at least two ground conductors and, and the signal conductor are printed, coated on at least one of the inner faces of the outer and/or the inner panes of glass (figure 2, the radiator 21 and at least two ground planes and the signal conductor).

Regarding claim 6,
Winkelmann discloses;
Wherein the coupling of the signal conductor and the at least two ground conductors and to the connector are made by contact during a lamination process (figures 2 and 3, the antenna structure of figure 2 inside the glass layers of figure 3).

Regarding claim 7,
Winkelmann discloses;
Wherein the radiator and the feed structure of the antenna structure are made of a same conductive material or different conductive materials (the radiator 21 and feed structure of figure 2. See paragraphs [0008] and [0010]).

Regarding claim 8,
Winkelmann discloses;
Wherein the radiator and the feeding structure of the antenna structure comprise silver (the radiator 21 and feed structure of figure 2. See paragraphs [0008] and [0010)).

Regarding claim 9,
Winkelmann discloses (figure 2);
Wherein there are at least two further conductors, and the at least two ground conductors of the feeding structure comprise at least two opposing ground plane conductors (ground plane conductors 22 and 23), the at least two ground plane conductors being connected to extremities of the at least two further conductors of the connector (paragraph [0048], connector 42), the at least two ground plane conductors being not in contact with the signal conductor (see figure 2, the radiator 21 with the ground planes and the microstrip line and zone 3).

Regarding claim 10,
Winkelmann discloses;
Wherein the feeding structure is a co-planar waveguide (figure 2, paragraph [0042], coplanar wave guide structure 3).

Regarding claim 11,
Winkelmann discloses;
Wherein the feeding structure is a microstrip line (figure 2, paragraph [0042], element 4).

Regarding claim 12,
Winkelmann discloses;
Wherein the antenna structure operates in a frequency band for a dedicated short-range communications system, a GPS system, or a long-term evolution (LTE) cellular system (the antenna structure of figure 2. See paragraph [0001)).

Regarding claim 13,
Winkelmann discloses;
Wherein the laminated glazing is an automotive glazing (figure 3, paragraphs [0001]- [0002] and [0007)).

Regarding claim 14,
Winkelmann discloses;
Wherein the laminated glazing is a windshield (figure 3, paragraphs [0001]- [0002] and [0007]).

Regarding claim 15,
Winkelmann discloses;
Wherein the laminated glazing is a building glazing (figure 3, paragraphs [0001 |- [0002] and [0007] for disclosing that the antenna is used for glasses).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann et al. (US 201 7/0033433, hereby referred as Winkelmann) in view of Talty et al. (US 2017/0324138, hereby referred as Talty).
Regarding claim 3,
Winkelmann does not disclose;
Wherein the radiator comprises further a conducting wire.

However, Talty teaches;
Wherein the radiator comprises further a conducting wire (see the radiator of figure 7).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiator comprises further a conducting wire, as taught by Talty, into Winkelmann in order to use the type of the antenna in the window of vehicle for heating purposes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann et al. (US 201 7/0033433, hereby referred as Winkelmann) in view of Maniwa et al. (US 2007/0057848, hereby referred as Maniawa). 
Regarding claim 16,
Winkelmann does not disclose;
Wherein the radiator and the feeding structure conductors are deposited directly on the glass by a process selected from the group consisting of printing, PCVD, CVD, and ion implantation.  

However, Maniwa teaches;
Wherein the radiator and the feeding structure conductors are deposited directly on the glass by a process selected from the group consisting of printing, PCVD, CVD, and ion implantation (see paragraph [0053] for teaching printing for the antenna). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiator and the feeding structure conductors are deposited directly on the glass by a process selected from the group consisting of printing, PCVD, CVD, and ion implantation, as taught by Maniwa, into Winkelmann in order to reduce manufacturing time and costs.   

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann et al. (US 201 7/0033433, hereby referred as Winkelmann) in view of Caimi et al. (US 2004/0227683, hereby referred as Caimi). 
Regarding claim 17,
Winkelmann does not disclose;
Wherein the radiator and the feeding structure conductors have a thickness lower than 100 µm.

However, Caimi teaches;
Wherein the radiator and the feeding structure conductors have a thickness lower than 100 µm (see paragraph [0094] for teaching that antennas are frequency scaled such as changing or modifying the dimension of the antenna).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiator and the feeding structure conductors have a thickness lower than 100 µm, as taught by Caimi, into Winkelmann in order to achieve desired frequency bands. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845